DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/405,035.  Claims 1-13 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2021 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a vehicle control system including a controller configured to determine a reduction in performance of the engagement device based on a value of a parameter for determining the performance of the engagement device, and select the operating mode in which a distance to empty is longer from the first mode and the second mode, and inhibit to actuate the engagement device, when a reduction in the performance of the engagement device is determined, in combination with the other elements required by independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE (US 2016/0377128 A1) discloses a clutch control system to reduce clutch deterioration and improve fuel efficiency (see ABSTRACT).  However, the reference fails to disclose the limitations above that deal with determining a reduction in performance of the engagement device and selecting the operating mode in which a distance to empty is longer.
KANG et al. (US 2016/0280057 A1) discloses a hybrid vehicle control system (see ABSTRACT).  However, the reference fails to disclose the limitations above that deal with determining a reduction in performance of the engagement device and selecting the operating mode in which a distance to empty is longer.
TAGAWA (US 2016/0107519 A1) discloses a hybrid vehicle control system (see ABSTRACT).  However, the reference fails to disclose the limitations above that deal with determining a reduction in performance of the engagement device and selecting the operating mode in which a distance to empty is longer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655